Citation Nr: 0704272	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder, for accrued benefits purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the thoracolumbar spine, for 
accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

5.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1945.  His death occurred in August 2000 and he is 
survived by his spouse, the appellant in this matter.  

The issues identified on the title page of this document, as 
well as those involving the appellant's entitlement to 
improved disability pension, for accrued benefits purposes, 
and to special monthly pension, were most recently before the 
Board of Veterans' Appeals (Board) in July 2004, at which 
time all were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to obtain certain evidentiary and 
procedural development in connection with the appellant's 
claims.  

While the case remained in remand status, an RO decision in 
October 2004 found that the appellant was entitled to 
improved pension benefits, for accrued benefits purposes, 
based on finding that the veteran's claim prior to his death 
for aid and attendance was an election for improved pension.  

This appeal has been previously advanced on the Board's 
docket and expedited consideration has followed.  


FINDINGS OF FACT

1.  The medical evidence shows that the immediate cause of 
death in August 2000 was cardiac arrest due to or as a 
consequence of coronary artery disease.  

2.  During the veteran's lifetime, service connection was not 
established for any disease or disability.  

3.  There is no medical evidence of cardiovascular disease, 
to include coronary heart disease during service or for many 
years thereafter; there is no medical evidence or competent 
opinion linking the veteran's fatal heart disease to service.

4.  Prior to the veteran's death, the RO most recently denied 
the veteran's claims for service connection for a left knee 
disorder and degenerative joint disease of the thoracolumbar 
spine in its March 1999 determination; following notice to 
the veteran of the adverse action and of his appellate 
rights, he did not initiate a timely appeal.  

5.  The evidence added to the record since entry of the March 
1999 denials of service connection for a left knee disorder 
and degenerative joint disease of the thoracolumbar spine 
does not bear significantly and substantially upon the 
questions at hand, it is to some degree duplicative or 
cumulative of prior evidence, and by itself or in combination 
with the other evidence previously of record it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

7.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in August 1945 
for a period of not less than five years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes only, the RO's 
determination of March 1999, denying the veteran's 
application to reopen a claim for service connection for a 
left knee disorder, is final; new and material evidence has 
not been submitted to reopen the previously denied claim.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 3.104 (2006).

2.  For accrued benefits purposes only, the RO's 
determination of March 1999, denying the veteran's 
application to reopen a claim for service connection for 
degenerative joint disease of the thoracolumbar spine, is 
final; new and material evidence has not been submitted to 
reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 
(2006).

3.  The criteria for the appellant's entitlement to accrued 
benefits on the basis of the veteran's application to reopen 
claims for service connection for a left knee disorder and 
for degenerative joint disease of the thoracolumbar spine 
pending prior to his death have not been met.  38 U.S.C.A. 
§ 5121, as in effect prior to December 16, 2003; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.1000 (2006).

4.  Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 
3.326 (2006).

5.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2006).

6.  The appellant lacks basic eligibility for Dependents' 
Educational Assistance under Chapter 35, United States Code.  
38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. § 21.3021(a)(2) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in July 
2004.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
completed in full as directed, and neither the appellant, nor 
her representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the appellant to substantiate and complete 
her claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the RO's letter of October 2004.  The appellant was 
thereby notified that she should submit all pertinent 
evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the October 2004 VCAA letter was issued 
subsequent to the initial RO decision, but it is evident that 
the appellant's claims were readjudicated by VA after full 
VCAA notice was furnished.  See Supplemental Statement of the 
Case (SSOC) issued in August 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Notice as to disability ratings or effective dates were 
service connection to be awarded, pursuant to 
Dingess/Hartman, is lacking.  However, given that the Board 
has herein concluded that there is no basis for a grant of 
any benefit sought on appeal, any error as to notice under 
Dingess/Hartman is found to be harmless, and it is determined 
that prejudice would not result to the appellant were the 
Board to enter a final decision as to the matters herein 
addressed on their merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate her attempts to reopen previously 
denied claims for service connection for left knee and back 
disorders, in the context of her claim(s) for accrued 
benefits.  By correspondence from the RO to include the 
October 2004 VCAA notice letter, the appellant was advised 
that she needed to submit new and material evidence to reopen 
the previously denied claims and was advised of what was 
required to establish service connection under the particular 
facts of this case.  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
contains the veteran's service medical records.  Inasmuch as 
neither the appellant nor the representative challenges the 
sufficiency of the evidence, and given that there is ample 
competent evidence of record to render an appellate decision, 
there is no duty to provide a medical opinion in this 
instance.  It is pertinent to note that the veteran died of 
heart disease, which is not apparent in the record until 
decades post-service and the record is devoid of any medical 
evidence or competent opinion that suggests a link between 
the veteran's fatal heart disease and service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that VA 
has satisfied its duty to assist the appellant under the 
VCAA.

Accrued Benefits Claims

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits for a period of not more 
than two years to which he was entitled at the time of his 
death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121, as in effect prior to December 16, 
2003; 38 C.F.R. § 3.1000.

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits. This change applies only to deaths occurring on or 
after the date of enactment, December 16, 2003.  Because the 
veteran died before the date of enactment, this change in the 
law does not apply in this case.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following:  (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the appellant as the surviving spouse of 
the veteran has standing to pursue a claim for accrued 
benefits, based on the claims to reopen for service 
connection for a left knee disorder and degenerative joint 
disease of the thoracolumbar spine filed by the veteran.  
Such claims remained pending at the time of his death in 
August 2000 and were followed by the timely submission of the 
appellant's claim for accrued benefits in September 2001.  

The lone remaining question is whether the veteran would have 
prevailed in either claim had he lived, based on the evidence 
contained within the claims folder at the time of his death.  
Historically it is noted the two claims filed by the veteran 
were subject to prior rating actions of the RO, most recently 
in March 1999, when it was determined that no new and 
material evidence was received to reopen a claim for service 
connection for a left knee disorder and that service medical 
records showed no treatment for a back injury.  Notice of the 
adverse rating action and of the veteran's appellate rights 
was furnished to him by the RO's March 1999 correspondence, 
following which no appeal was initiated.  In the absence of a 
timely appeal, the March 1999 actions were rendered final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

An unappealed rating decision is final based on the evidence 
of record at the time of such decision.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001.  
The instant claim to reopen was filed prior to that date.  
See 66 Fed. Reg. 45620 (2001)).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, such as the combat-wounded veteran in this 
case, lay evidence of inservice incurrence or aggravation of 
a disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  

Given the finality of the most recent denials in March 1999, 
as set forth above, the question at this juncture is whether 
new and material evidence has been presented to reopen the 
veteran's previously denied claims.  This necessitates a 
review of the evidence submitted prior to and subsequent to 
those most recent, final denials.

Evidence of record prior to March 1999 included as pertinent 
here the veteran's service medical and personnel records, as 
well as reports of VA and non-VA hospital and outpatient 
treatment compiled from 1969 to 1995.  Also included were the 
veteran's many contentions as to how each disorder had its 
onset in service as a result of inservice injury to the back 
and left knee.  Medical evidence then of record disclosed no 
inservice pathology of the left knee or thoracolumbar spine.  
Postservice medical evidence initially identified the 
existence of degenerative joint disease of the lumbar and 
thoracic spine in 1969 and a left knee disorder, diagnosed as 
tricompartmental degenerative arthritis with bone-on-bone 
contact and varus malalignment, in 1995.  No medical 
professional linked either disorder to the veteran's period 
of service or any event thereof.  

Submitted from the time of the entry of the RO's March 1999 
denials and the veteran's death were primarily VA records of 
medical treatment dating from which were actually on file or 
deemed to be so.  Some additional private treatment records 
were submitted subsequent to the veteran's death, only a 
portion of which concern the veteran's terminal 
hospitalization.  Also presented were the veteran's 
contentions as to the claimed service incurrence of his left 
knee and back disorders. 

The Board finds that the evidence added to the record since 
entry of the March 1999 denials, the credibility of which 
must be presumed for the limited purpose of this inquiry, 
Justus v. Principi, 3 Vet. App. 510 (1992), denotes only 
references to or continuing treatment for the claimed 
disorders.  Certainly, the contentions advanced essentially 
mirror those set forth by the veteran at the time of the 
March 1999 adjudication.  Notice is taken that the newly 
submitted evidence fails to include any finding or opinion as 
to the service incurrence or aggravation of the claimed 
disabilities, including any medical opinion linking any then 
present left knee or spinal disorder to the veteran's period 
of active duty or any inservice event.  

The noted evidence does not bear significantly and 
substantially upon the questions at hand, it is to some 
degree duplicative or cumulative of prior evidence, and by 
itself or in combination with the other evidence previously 
of record it is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  As such, 
it is determined that new and material evidence has not been 
presented to reopen previously denied claims for service 
connection for a left knee disorder and degenerative joint 
disease of the thoracolumbar spine.  That being the case, 
there is no reasonable basis for a grant of entitlement to 
accrued benefits to the appellant based on the derivative 
claims to reopen for such disabilities.  


Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
arteriosclerosis or a cardiovascular-renal disease, including 
hypertension, if manifested to the required degree within one 
year following the veteran's separation from active duty; or 
one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 
3.310.

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

The record reflects that the veteran died in late August 
2000.  The certificate of death indicates that the cause of 
death was cardiac arrest, due to or as a consequence of 
coronary artery disease.  No autopsy was performed.  During 
the veteran's lifetime, service connection was not 
established for any disability.

Evidence of coronary artery disease or a heart of 
cardiovascular disorder is not shown in service, within the 
one-year period immediately following the veteran's discharge 
from service in August 1945, or for many years thereafter.  
In fact, the existence of the veteran's coronary artery 
disease or other heart disorder is not objectively identified 
until 1970, some 25 years following his release from active 
duty.  It, too, is noteworthy that no medical professional 
has specifically linked through findings or an opinion the 
veteran's fatal heart disease to service or any incident 
thereof.  To the extent that the appellant is now contending 
that the veteran had problems continually after service, her 
contention is outweighed by the negative post-service medical 
evidence.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

While it is noted that the appellant has in effect indicated 
that the veteran's coronary artery disease originated in 
service, there is no medical evidence to support her argument 
and it is pointed out that the appellant is not shown to be 
in possession of the necessary medical background or training 
so as to render competent her opinion as to an earlier 
medical diagnosis of or the etiology of her late husband's 
heart disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In light of the foregoing, it is concluded that a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


                           DIC Benefits Under 38 U.S.C.A. 
§ 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service- connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2006).

In January 2000, the Department of Veterans Affairs (VA) 
amended 38 C.F.R. § 3.22 (the implementing regulation for 
38 U.S.C. § 1318) to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  See Chairman's 
Memorandum No. 01-01-17 (August 23, 2001) (rescinded by 
Chairman's Memorandum No. 01-03-09 (April 8, 2003)). 

 On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.  

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

Following this remand, VA promulgated regulations under both 
sections 1311 and 1318.  See 70 Fed. Reg. 72,211 (Dec. 2, 
2005); 38 C.F.R. § 3.10(f)(3) (2006); 38 C.F.R. § 3.22(b) 
(2006).  The new regulations interpret "entitled to 
receive" to include situations where, during the veteran's 
lifetime, the claim could have been reopened based on CUE, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of sections 1311(a)(2) and 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief is reasonable.  Consequently, the Court affirmed the 
regulations, and also lifted the stay imposed in NOVA II on 
the processing of claims under sections 1311(a)(2) and 1318.  

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
not established service connection for any disabilities, 
diseases, or conditions.  A total disability evaluation based 
on individual unemployability had not been awarded to the 
veteran either.  Therefore, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's heart disease was related to his service, 
and that this caused his death.  To the extent the appellant 
might argue that this disorder rendered him totally disabled 
for at least 10 years before his death if a claim had been 
filed, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from consideration. 
NOVA II, 314 F.3d 1379-80.  Accordingly, the appellant's 
appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in October 2001.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims. NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  Thus, to the extent there has been any change 
in the law or regulations relevant to the claim, the changes 
are not of the material type that altered the appellant's 
rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted.  

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.

The record demonstrates that the veteran's death in August 
2000 was not due to a service-connected disability.  
Moreover, evidence that there was in effect at the time of 
the veteran's death a total disability, permanent in nature, 
resulting from a service-connected disability, is lacking.  
Consequently, it must be concluded that the appellant lacks 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.  38 U.S.C.A. § 3501(a); 
38 C.F.R. § 21.3021(a)(2).  Where, as in this case, the law 
is dispositive of the claim, such claim will be denied due to 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Basic 
eligibility of the appellant to Chapter 35 benefits must 
therefore be denied as a matter of law.


ORDER

For accrued benefits purposes only, new and material evidence 
has not been presented to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder. 

For accrued benefits purposes only, new and material evidence 
has not been presented to reopen a previously denied claim of 
entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


